 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TERESA AGUILAR,                                     No. 1:20-cv-01667-DAD-HBK
12                         Plaintiff,                     JOINT STIPULATION FOR DISMISSAL
                                                          UNDER FED. R. CIV. P. 41 (a)(1)(A)(ii)
13            v.
                                                          (Doc. No. 9)
14    CITY OF CERES and JASON COLEY,
15                         Defendants.
16

17          On June 16, 2021, the parties filed a Joint Stipulation for Dismissal. (Doc. No. 9). The

18   Stipulation, filed pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), states the dismissal is with prejudice

19   and that “[e]ach party shall bear its own attorneys' fees and costs.” (Id.). Plaintiff filed a Notice

20   of Clarification confirming that the stipulated dismissal encompasses all parties and claims.

21   (Doc. No. 11).

22          Accordingly:

23          1. Pursuant to the Joint Stipulation for Dismissal (Doc. No. 9), this action is dismissed

24                 with prejudice under Fed. R. Civ. P. 41(a)(1)(A)(ii).

25          2. The Clerk of Court is respectfully directed to terminate all pending motions, deadlines,

26                 and future scheduled hearings to the extent appropriate and close this case.

27          ///

28
                                                         1
 1   IT IS SO ORDERED.
 2

 3   Dated:   June 22, 2021
                              HELENA M. BARCH-KUCHTA
 4                            UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                              2
